Citation Nr: 0713414	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-10 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, V.M., and H. G.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty in 
the U.S. Navy from October 1951 to August 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2004, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  


FINDINGS OF FACT

1. Bilateral hearing loss was not affirmatively shown to have 
had onset during service; bilateral hearing loss, diagnosed 
as sensorineural hearing loss, was not manifested to a 
compensable degree within one year from the date of 
separation from service; and bilateral hearing loss, first 
diagnosed after service is unrelated to an injury, disease, 
or event of service origin.

2. Tinnitus was not affirmatively shown to have had onset 
during service; and tinnitus, first diagnosed after service, 
is unrelated to an injury, disease, or event of service 
origin. 


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in service, and 
service connection may not be presumed for bilateral hearing 
loss, diagnosed as sensorineural hearing loss, as a chronic 
disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2006). 

2. Tinnitus was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2004 and in March 2006.  The veteran 
was notified of the evidence needed to substantiate the 
claims of service connection, that is, evidence of an injury 
or disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  The veteran was also notified that VA would obtain 
service medical records, VA records, and records from other 
Federal agencies, and that he could submit private medical 
records or authorize VA to obtain the records on his behalf.  
He was asked to 


submit evidence that would include evidence in his possession 
that pertained to the claims. The notices included the 
general provisions for rating a disability and for the 
effective date of the claims. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)(notice of the elements of the claim). 

To the extent that the VCAA notice about the degree of 
disability came after the initial adjudication, the timing of 
the notice did not comply with the requirement that the 
notice must precede the adjudication.  As the claims are 
denied, no disability rating will be assigned, so there can 
be no possibility of any prejudice to the veteran with 
respect to the timing-of-notification defect, as the late 
notice did not affect the essential fairness of the 
adjudication of the claims of service connection.  Dingess, 
19 Vet. App. at 491-93.    

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
service medical records, and the veteran has submitted 
private medical records.  The veteran was afforded a VA 
examination and the RO obtained a medical nexus opinion.  As 
the veteran has not identified additional evidence which has 
yet to be obtained, and as there is otherwise no additional 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service records disclose that the veteran qualified as a 
seaman, that he had three years and three months of sea duty, 
and that his primary duty assignment was aboard the USS Logan 
(APA 196), an attack transport ship. 

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, or history of hearing loss or tinnitus. When tested 
on separation examination, whispered voice was 15/15 in each 
ear. 

On VA audiology examination in August 2004, the veteran 
complained of difficulty hearing conversations and of ringing 
in the ears.  The veteran gave a history of serving as a 
gunner's mate aboard two ships during service and of 33 years 
of working in construction, erecting steel buildings as a 
welder and operator of heavy equipment. 

The results of audiometric testing were as follows: 

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
25
40
65
70
85
Left Ear
35
50
80
90
90

Speech recognition scores were 80 percent in the right ear 
and 24 percent in the left.  

After a review of the veteran's file, the VA examiner found 
that hearing loss was not shown during service, that the 
audiometric testing revealed sensorineural hearing loss, and 
that the hearing loss, indicative of cochlear damage, was 
also the basis for the veteran's tinnitus.  



The VA examiner stated that there was no compelling evidence 
that hearing loss had onset in service as the service medical 
records showed that hearing was normal on entrance and 
separation examinations, which was in contrast to the 33 
years of operating an automatic welder and heavy equipment.  
The VA examiner then expressed the opinion that the veteran's 
present hearing loss and related tinnitus were more likely 
than not due to post-service causes from long-term 
occupational noise exposure.  

In a statement, dated in December 2004, L.C., MD., stated 
that the veteran was exposed to a significant amount of noise 
during service because he worked in the gunnery division, 
and, as a consequence, it was quite possible that his hearing 
loss might be related to the inservice noise exposure in the 
gunnery division.  

In a statement, dated in December 2004, S.L., MD, stated that 
an audiogram showed that the veteran had bilateral hearing 
loss and that the veteran related his problems to having been 
a gunner's mate in the Navy more than 40 years earlier.  The 
physician stated that the veteran's hearing loss was very 
consistent with that etiology as there were no other factors 
in the intervening four decades of other significant noise 
exposure to explain such a dramatic loss.  The physician 
expressed the opinion that the veteran's current hearing loss 
was at least partially related to his military service, if 
not completely.  In a statement, dated in April 2005, the 
physician added that the veteran had exposure to loud noise 
during World War II and potentially some degree of noise 
exposure working in various construction environments after 
service, but in reviewing his history, it would seen that the 
service time was a major factor in the etiology of the 
problem.  

At his hearing in June 2005, the veteran submitted additional 
evidence, including a statement of a private audiologist, 
D.C., who stated that the veteran's exposure to naval gunfire 
as a gunner's mate in which the guns of the USS Logan were 
sometimes fired twice a week and exposure to naval gunfire 
from other ships, including the USS Missouri, over the course 
of two years could not be dismissed as not contributing to 
the veteran's current hearing loss.  The audiologist also 
stated the veteran would have significant hearing impairment 
notwithstanding his work experience of 30 years.  The 
audiologist commented that the idea that one could 
categorically state that the veteran's hearing loss was only 
attributed to one source was not realistic but was a 
subjective opinion, and that once hearing damage had occurred 
it did not mean that other cumulative exposures were the 
greater cause of the hearing loss.  The audiologist then 
stated that the veteran's hearing loss was aggravated in 
service by exposure to naval gun fire and that the veteran's 
military service could not be discounted as partially causing 
his current hearing loss despite a work history of working in 
various construction environs.  

In a statement, dated in March 2005, a social worker from a 
Vet Center repeated the statement of the private audiologist.  

In a statement, undated, the veteran's spouse stated that she 
met the veteran shortly after his service discharge and she 
felt that he had hearing loss before they had first met.

In June 2005, the veteran testified that his military 
occupational specialty was a gunner's mate and that he was 
exposed to loud noises and on once occasion, after standing 
too close to a gun, he had a ringing in his left ear and ever 
since.  He also testified that after service he had worked as 
a welder, a crane operator, and a hoist operator but he had 
not been exposed to loud noises in these occupations. 

H.G., a former ship mate of the veteran, testified that while 
onboard ship off the coast of Korea, their ship would 
sometimes fire for hours at a time and after that firing, 
everyone onboard ship had hearing problems. 

The veteran's wife testified that when she married the 
veteran in 1957, two years after his service discharge, he 
had had hearing loss and tinnitus, which she felt were due to 
his experience as a gunner's mate during service.  

Principles of Service Connection 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as sensorineural 
hearing loss, becomes manifest to a degree of 10 percent 
within one year from date of separation from service, the 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  



Analysis

On the basis of the service medical records, neither hearing 
loss nor tinnitus was affirmatively shown to have been 
present during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

As the veteran is competent to describe his exposure to noise 
during service, and as chronic manifestations of hearing loss 
or tinnitus were not identified during service, then a 
showing of continuity after discharge is required to support 
the claim.  The period without documented complaints of 
hearing loss or tinnitus from 1955 to 2004 is evidence 
against continuity of symptomatology.  38 C.F.R. § 3.303(b); 
see Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It 
is proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).  38 
C.F.R. § 3.303(b). 

After service, hearing loss, diagnosed as sensorineural 
hearing loss, and tinnitus were first documented in 2004, 
almost 50 years after service, well beyond the one-year 
presumptive period after separation from service for 
manifestation of sensorineural hearing loss as a chronic 
disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

As for service connection for a disability first diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the conditions were 
incurred in service, there is evidence for and against the 
claim.  38 C.F.R. § 3.303(d).

In a statement, dated in December 2004, L.C., MD., stated 
that it was quite "possible" that the veteran's hearing 
loss "might" be related to the in-service noise exposure in 
the gunnery division.  An opinion expressed in the terms of 
"possibility" or "may", also implies that it "it is not 
possible" or "may not" and is 
too speculative to establish a nexus between exposure to 
noise during service and 


current hearing loss. Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus).  And the Board rejects the medical opinion 
for this reason. 

In a statement, dated in December 2004, S.L., MD, expressed 
the opinion that the veteran's current hearing loss was at 
least partially related to his military service, if not 
completely.  In a statement, dated in April 2005, the 
physician added that the service time was a major factor in 
the etiology of the veteran's hearing problem.  The physician 
relied on the fact that the veteran was a gunner's mate.  

The probative value of a medical opinion is within the 
province of the Board as finder of fact.  Among the factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Greater weight may 
be placed on one medical opinion over another depending on 
factors such as reasoning employed and whether or not, and 
the extent to which the record was reviewed.  

Service records show that the veteran was a seaman and served 
aboard an attack transport ship during the Korean conflict.  
The primary mission of the ship was to transport combat 
troops and cargo, not to provide naval gunfire.  The main 
armament of the ship was 1 5" gun and several 40 mm. and 20 
mm. anti-aircraft guns.  

While it is consistent with the circumstances of the veteran' 
service as a member of the ship's crew that his 
responsibilities would include manning one of the ship's 
guns, the record does not support the fact that the veteran's 
primary duty was a gunner's mate.  Whether or not the 
veteran's primary duty was a gunner's mate, it does not 
change the fact that the veteran was exposed to the noise 
from the ship's guns, but it does affect the factual 
predicate that was relied by S.L., MD., 
and lessens the credibility of the opinion because it is 
based on a material fact that is inaccurate.  This along with 
the fact that the veteran's service was associated with World 
War II, not the Korean conflict, goes also to the question as 
to the extent the physician reviewed the record.  

As for the opinion of the private audiologist, D.C., who 
stated that the veteran's exposure to naval gunfire as a 
gunner's mate in which the guns of the USS Logan were 
sometimes fired twice a week and exposure to naval gunfire 
from other ships, including the USS Missouri, could not be 
dismissed as not contributing to the veteran's current 
hearing loss, again the opinion is based on an inaccurate 
material fact and facts not in the record.  As previously 
explained there is no objective evidence that the veteran's 
primary duty was a gunner's mate, rather the record clearly 
shows he was a seaman.  Also, it has not been established 
that the veteran was exposed to naval gunfire from other 
ships including the USS Missouri.  All of which goes also to 
the question as to the extent the private audiologist 
reviewed the record.  

As for the statements of the social worker and the veteran's 
spouse, and the testimony of the veteran, his spouse, and 
former ship mate, where, as here, the determinative issue 
involves a question of a medical diagnosis or of medical 
causation, competent medical evidence is required to 
substantiate the claim.  The veteran and the other lay 
persons are not competent to offer an opinion on a medical 
diagnosis or on medical causation, and consequently the 
statements and testimony do not constitute favorable medical 
evidence to substantiate a nexus between current hearing loss 
and tinnitus and service.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993). 

The remaining item of evidence consists of the report of a VA 
examiner, which opposes rather than supports the claim, as 
the VA examiner, who after a review of the veteran's file, 
noting that the veteran gave a history of serving as a 
gunner's mate, found no compelling evidence that hearing loss 
had onset in service as the service medical records showed 
that hearing was normal on entrance and separation 
examinations, which was in contrast to the 33 years of 
occupational noise exposure.  
Whether or not the veteran was a gunner's mate, the VA 
examiner then expressed the opinion that the veteran's 
present hearing loss and related tinnitus were more likely 
than not due to post-service causes from long-term 
occupational noise exposure.  



Having rejected the opinions submitted to substantiate the 
claim because one is speculative and the other two relied on 
an inaccurate material fact or facts not in the record, and 
as the Board finds the opinion of the VA examiner, which 
opposes rather than supports the claim, has greater weight 
that the other opinions based on the reasoning employed and 
the extent to which the record was reviewed, and as the Board 
may consider only independent medical evidence to support its 
findings, the Board concludes that the preponderance of the 
evidence is against the claims of service connection for 
bilateral hearing loss and tinnitus and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connected for tinnitus is denied.  


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


